DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remark, filed 10/12/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn. The Claim Objections of claim 11 has been withdrawn. 

Claims 4-6 have been cancelled.

Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 

wherein, in a case where the angle formed by the first adjacent vertical surface and the first vertical surface and the angle formed by the second adjacent vertical surface and the second vertical surface do not coincide with each other, the transformation parameter determining unit determines the coordinate transformation parameter only such that:
the first horizontal surface and the second horizontal surface coincide with each other, and
the first vertical surface and the second vertical surface coincide with each other, wherein a position of an object present in the first space and a position of another object present in the second space are transformed into positions in the virtual space according to the determined coordinate transformation parameter”.

Regarding to claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“the horizontal surfaces present in the spaces coincide,
the vertical surfaces present in the spaces coincide, and
the adjacent vertical surfaces present in the spaces coincide, and
for each of the plurality of client devices where an angle formed by the vertical surface and the adjacent vertical surface do not coincide with each other, the coordinate transformation parameter is determined only such that
the horizontal surfaces present in the spaces coincide, and


Regarding to claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“the first horizontal surface and the second horizontal surface coincide with each other,
 the first vertical surface and the second vertical surface coincide with each other, and
 the first adjacent vertical surface and the second adjacent vertical surface coincide with each other, and 
wherein, in a case where the angle formed by the first adjacent vertical surface and the first vertical surface and the angle formed by the second adjacent vertical surface and the second vertical surface do not coincide with each other, the coordinate transformation parameter is determined only such that:
the first horizontal surface and the second horizontal surface coincide with each other, and 
the first vertical surface and the second vertical surface coincide with each other
 wherein a position of an object present in the first space and a position of another object present in the second space are transformed into positions in the virtual space according to the determined coordinate transformation parameter”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,

wherein, in a case that a distance d1 between the first vertical surface and the first adjacent vertical surface is greater than a distance d2 between the second vertical surface and the second adjacent vertical surface, a second wall surface is set the distance d2 from and facing the first wall surface in the virtual space,
wherein, in a case that the distance d2 is greater than the distance d1, the second
wall surface is set the distance d1 from and facing the first wall surface in the virtual space”.

Claims 2-3 and 7-8 are allowed due to dependency of claim 1. Claim 12 is allowed due to dependency of claim 11.
Closest Reference Found
Closest prior art made of record with regards the Examiner’s 35 U.S.C 103 rejection include Mount (US 20130141419 A1) and in view of Cordes (US 10796489 B11) either alone or in combination, fail to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.